Citation Nr: 0120139	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.A.L., M.D.



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active service from May 1943 to February 
1946.  The appellant is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (the Board or BVA) on appeal from a May 1995 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.

In July 1999, the Board issued a decision denying the 
appellant's claim, and she subsequently appealed to the 
United States Court of Appeals of Veterans Claims (formerly 
known as the U.S. Court of Veterans Appeals) (hereinafter 
"Court").  The appellant was represented before the VA by 
the DAV and presented testimony before the undersigned Board 
member in January 1998.  She was represented in her appeal to 
the Court by Mr. Daniel G. Krasnegor, Esquire (who now 
represents the appellant before VA).  On October 31, 2000, 
the Court remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  

Specifically, the Court order indicated that the appellant 
was to be provided an opportunity for a hearing before a 
member of the Board to be held in Washington D.C.  
Accordingly, the appellant was scheduled for such a hearing 
in May 2001.  Prior to the May 2001 Board hearing, the 
appellant canceled the scheduled hearing and requested that 
she be provided a hearing before a member of the Board via 
videoconferencing.  Accordingly, the appellant's case must be 
remanded to the RO so that such a hearing may be arranged.  

It is further noted that, on remand the appellant is entitled 
to submit additional evidence and argument as well.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action considered necessary 
to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should undertake 
any other indicated development and, if 
additional evidence is received, 
readjudicate the appellant's claim for 
entitlement to service connection for 
the cause of the veteran's death.  The 
RO should issue a supplemental statement 
of the case which includes consideration 
of any additional pertinent evidence 
received since issuance of the February 
1999 supplemental statement of the case.

3.  The RO should then schedule the 
appellant, in accordance with the docket 
number of this case, for a 
videoconference hearing at the local RO 
before a member of the Board and provide 
appropriate notice to the appellant's 
attorney.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




